UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ALBERT A. GRAYER CIVIL ACTION

VERSUS

DANIEL VANNOY, ET AL. NO: 18-CV-00795~BAJ-EWD
RULING AND ORDER

 

Before the Court is Plaintiff’s Motion for Preliminary Injunction and
Temporary Restraining Order (Doc. 3). For the reasons stated below, the Court

DENIES PlaintiH’s motion.

I. FACTUAL BACKGROUND

Albert A. Grayer (“Plaintiff”) is a prisoner at the Louisiana State Prison in
Angola, Louisiana. (Doc. 10 at p. 4). Plaintiff filed a Motion for Preliminary Injunction
and Temporary Restraining Order against the following parties individually and in

their ofEcial oapacities, all of whom worked at the prison on the relevant dates:

Darrel Vannoy (“Vannoy”), Warden

Daniel Crook (“Cook"), Physisican

Cpt. Bill Lacoste (“Lacoste”), EMT

Cpt. Logan DaiBonne (“DaiBonne”), EMT

Major David Voorhees (“Voorhees”), Correctional Officer
Cpt. D. Turner (“Turner”), Correctional Offlcer

Cpt. J. Howard (“I'Ioward”), Correctional Ofticer

Lt- Howard Brown (“Brown”), Correctional Ofiicer
.Msgt. M. Groom ( Groom"), Correotional Ofiicer

10. Cpl- Edward Russ (“Russ’ ’,) Correctional Ofiicer

.M'.*"

sosr.-='.@.wssw

(Collectively, “Defendants") (Doc. 1 at p. 2). PlaintiH` alleges that as a result of taking
a “substantial amount of pills” on July 10, 2018, he was transported to a treatment
center by Defendant Lacoste- (Doc. 1). Plaintiff avers that Defendant DaiBonne
ordered Defendant Cook to pump Plaintiff' s stomach. (ld.). PlaintiH` claims that
immediately after his stomach was pumped, he was escorted to a holding cell to await
transport back to his living quarters (ld.). Plaintiff asserts that while in the holding
cell, he tried to hang himself (ld.). Plaintiff alleges that he was taken down by
“security” and further claims that Defendant Cook ordered “security” to “[t]ake him
back where he came from, l do not want to see him.” (ld.). Plaintiff alleges that after
being brought from the treatment facility, he was turned over to l)efendant Turner,
and subsequently placed on “Mental Health 4-pt.”] (ld.). Plaintiff` alleges Turner
brought him to “Tiger l-R #3", an extremely hot, unlit “booth cell.” (ld. at p. 3).
Plaintiff alleges that after informing Defendant Turner that heat triggers his
epileptic seizures, Defendant Turner responded “You just tried to kill yourself Now

you’re worried about heat? Maybe the heat will give you what you want.” (ld.).

PlaintiH` avers that later that night, he awoke excessively sweating, weak,
dizzy, confused, and smelling of urine. (ld.). Plaintiff alleges that he requested to be
allowed to Shower and get some water. (ld.). Plaintiff also requested that he be
allowed to “declare himself a medical emergency.” (ld.). Plaintiff claims that

Defendant Howard informed him that medical personnel had just left his cell, as

 

' Apparently, the term "Mental Health 4-pt” is used by Plaintiff to describe “4-point restraints”
necessitated due to Plaintiff having been put on “Extreme Suicide Watch”. (Doc. 9-3 at p. 3).

2

Plaintiff had been found in his cell shaking, and that Defendant Howard called
Defendant DaiBonne for aid. (Id.) Plaintiff alleges that Defendant Howard was
previously informed of Plaintiffs propensity for seizures, and that Defendant
Howard, upon being notified that Plaintiff was seizing, merely entered Plainti&’ s cell,

called out his name, and left. (ld.).

Plaintii"f further alleges that on or about July 11, 2018, he stopped an EMT,
Defendant Grooin, in an effort to make a sick call due to Plaintiff being in “4-pt” and
unable to complete a sick call himself (ld.). Plaintiff alleges that Defendant Groom
entered his cell, checked his pulse, and encouraged Plaintiff to drink water, at which
point Plaintiff informed Defendant Groom that he was handcuffed to the bed and was
unable to drink water on his own. (ld.). Plaintiff alleges that Defendant Groom told

him that he would return with water, but never returned. (ld.).

Plaintiff avers that while speaking to the EMT2 he experienced another
seizure. (Id. at p. 4). Plaintiff avers that Defendant Lacoste arrived with the
ambulance, observed Plaintiff lying unresponsive, and left Plaintiff in his cell. (ld.).
Plaintiff makes multiple references to other instances where he suffered from
seizures and was provided no aid.3 (ld.). Plaintiff claims that upon his information

and belief, he is regularly left unresponsive in his cell after his epileptic episodes.

 

2 The Court is unclear as to which EMT Plaintiff is referringl

3 Plaintiff does not specihcally refer to the dates of these separate incidents or provide any other
details

Plaintiff now requests the Court to enter an Order temporarily enjoining Defendants

to:

1.) Place any offender who suffers from epilepsy under camera observation
when a “watch” has been ordered.

2.) Bar Defendants from placing offenders who suffer from epilepsy in booth
cells.

3.) Compel all Defendants to comply with any department regulation policies
and procedures, post orders, civil service and penitentiary directives (Id).

Plaintiff specifically requests a preliminary and permanent injunction

ordering Defendants Crook, Lacoste, and DaiBonne to:

1.) Stop leaving offenders unresponsive in their cells.
2.) Transfer offenders to the treatment center for medical observation in the
event of a seizure.

Plaintiff further requests specific injunctions against Defendants Vorhees,
Turner, Howard, Brown, Groom, and Russ, and asks the Court to compel the
aforementioned Defendants to call medical personnel when any “medical situation”

occurs, and in the event that they do not, that they be terminated.

Defendants claim that Plaintiff has a medical history of hypertension, seizure
disorder, retinal detachment, non-compliance with medication, “suicide gestures,”
self-mutilation, impulse control disorder, depression and anxiety (Doc. 18 at p. 1).
Defendants’ and Plaintiff’s general descriptions of the events leading up to Plaintiff
being placed in “booth” cell are largely the same.4 (ld.) Defendants claims that

Plaintiff was placed on “Extreme Suicide Watch” after Plaintiff initially attempted to

 

4 Defendants state that, upon review of Plaintiff’s medical records, Plaintiff`s complaint refers to
incidents that began on July 10. 2018, as opposed to August 8, and August 17, 2018, as alleged in the
complaint (Doc. 9-3 at p. 1).

hang himself (Id. at p. 2). Defendants point out that the definition of Extreme Suicide
Watch is Variable depending on the particular inmate, which in this matter, indicated
that Plaintiff be subjected to “4-point restraints" to prevent further suicide attempts

(ld. at p. 3).

Defendants allege that at approximately 3:28 P.M., an ambulance was called
in response to a possible seizure. (ld.). Defendants allege that Plaintiff was easily
aroused by the EMTs, and after an examination, the decision was made not to
transfer Plaintiff to the treatment unit. (ld.). Defendants allege that at approximately
8:08 P.M. on that same day, an ambulance was again called to Plaintiffs’ cell for a
potential seizure. Again, after an examination, Defendants made the decision not to
transport Plaintiff to the treatment unit. (ld.). Defendants allege that under the
mandates of the Extreme Suicide Watch guidelines PlaintiH’s mental status was
assessed at 8:40 PM on July 10, 2018. (ld.). Defendants claim that at that time,
Plaintiff denied any medical complaints and had normal readings for pulse, motor
function, and sensitivity. (ld.). A similar exam was conducted on July 11, 2018,
wherein Defendants allege Plaintiff complained of being weak, and was advised to
eat and drink by the EMT. (Id. at p. 4). Defendants claim that on that same day, an
ambulance was called on Plaintiff s behalf to respond to a seizure_ (ld.). Defendants
aver that Plaintiff appeared to be postictal, and had a small amount of vomit near his
mouth. (ld.). After an examination, the EMT noted that Plaintiff had voluntary and
involuntary movements notified Defendant Cook, and ultimately the decision was

made to not transport Plaintiff to the treatment unit. (ld.).

II. ARGUMENTS

Plaintiff argues that he is entitled to injunctive relief, because without
immediate relief, he is at risk of further seizures and will continue to be irreparably
harmed by Defendants’ continued inaction in the event that he continues to have
periodic seizures Plaintiff also argues that being placed in the “booth” cell
exacerbates his seizure disorder, and requests an injunction preventing him from
being placed in Such a cell. Plaintiff cites the Ninth Circuit Court of Appeals case
United States 1). Odessa Un£on Warehouse Co-Op., 883 F.2d 172, 174 (9th Cir. 1987)

to set forth the criteria which must be established to grant injunctive relief5:

(1) the likelihood of plaintiffs success on the merits;

(2) the possibility of plaintiffs suffering irreparable injury if relief is not
granted;

(3) the extent to which the balance of hardships favors the respective
parties; and

(4) in certain cases, whether the public interest will be advanced by the
provision of preliminary relief.

Plaintiff alleges that Defendants have violated his Sth Amendment protections
against cruel and unusual punishment by subjecting him to incarceration in the
“booth” cells, and ignoring Plaintiff` during his medical episodes Plaintiff further

argues that he has a “serious medical need” and that Defendants acted with

 

5 The Court notes that Plaintiff incorrectly quotes the test set forth in Odessa in his pleading, but
produced the correct citation nonetheless In his motion, Plaintiff states that “the moving party must
show either: (1) a combination of probable success on the merits and the possibility of irreparable
injury or (2) that serious questions are raised and the balance of hardships tips in favor its favor (sic).”
(Doc. 8-1 at p. 1).

6

“deliberate indifference” towards those needs, but does not further argue or attempt

to establish any of the other factors set forth in Odessa.

Defendants cite Snow v. Lambert, CV 15-567-SDD-RLB, 2015 WL 5071981, at
*1 (M_D_ La. Aug. 27, 2015) (quoting Clark 1). Prichard,, 812 F.2d 991, 993 (5th Cir.
1987)) to set forth the four criteria the 5th Circuit uses to evaluate requests for
injunctive relief. The four Lambert factors are identical to the Odesso: factors cited
by Plaintiff. Defendants further claim that Plaintiii` failed to exhaust his
administrative remedies in this matter, thereby failing to establish a “likelihood of

success on the merits.”

III. LEGAL ANALYSIS

lt “would be inequitable” to hold pro se litigants to strict procedural standards
and thereby punish such litigants “for lacking the linguistic and analytical skills of a
trained lawyer.” Perez, 312 F.3d at 194. Nonetheless, courts “still require pro se
parties to fundamentally ‘abide by the rules that govern the federal courts.’ ” E.E. O. C.
1). Simbo:ki, Ltd., 767 F.3d 475, 484 (5th Cir.2014) (citing Frazier o. Wells Fargo Bo:nk,
N.A., 541 Fed.Appx. 419, 421 (5th Cir.2013)). Thus, courts have held, for example,
that “[_p]ro se litigants must properly plead sufficient facts that, when liberally
construed, state a plausible claim to relief, and brief arguments on appeal.” In re

Ernergency Room Mobile Seros., L.L.C., 529 B.R. 676, 683 (N.D. Tex. 2015).

Plaintiff has not satisfied the basic elements required for the imposition of

temporary restraints as set forth by Clark. Plaintiff cites the correct standard, albeit

in the incorrect jurisdiction, but fails to expand his analysis of the facts of his case
past the “irreparable harm” criteria. The Court is called to review a pro se litigant’s
complaint liberally, so as to glean a cause of action from often inartfully pleaded
complaints The Court has complied with this mandate. The Court cannot, however,
be expected to “extract blood from a stone” when a pro se litigant does not allege even
the bare minimum facts to support a cause of action. As Plaintiff has not put forth
arguments addressing all of the requisite criteria for the issuance of a temporary

restraining order, the Court cannot reach the full merits of Plaintiffs request.

Plaintiffs motion is DENIED.
IV. CONCLUSION
Accordingly,

IT IS ORDERED that Plaintiffs Motion for Preliminary Injunction and

Temporary Restraining Order (Doc. 3) is DENIED.

Baton Rouge, Louisiana this 2____8& day of January, 2019.

(€L_a,&gl._

JUDGE BRMN~A_JACKsoN
UNITED sTATEs ms'rsicr coURT
MIDDLE DIsTRIcT oF LoUIsIANA

